In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-110 CR

NO. 09-03-111 CR

NO. 09-03-112 CR

____________________


MICHELLE STANDLEY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 81654, 82137 and 87170




MEMORANDUM OPINION (1)
	We have before the Court motions from the appellant, Michelle Standley, to
withdraw her appeals pursuant to Tex. R. App. P. 42.2.  The motions are signed by
appellant personally and counsels of record are aware of the motions.  No opinions have
issued in these appeals.
	The motions are GRANTED and the appeals are therefore DISMISSED.
									PER CURIAM

Opinion Delivered April 24, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.